                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 1 of 13


                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH A. SALAZAR JR., SB# 169551
                    2   E-Mail: Joe.Salazar@lewisbrisbois.com
                      RYAN MATTHEWS, SB# 311674
                    3   E-Mail: Ryan.Matthews@lewisbrisbois.com
                      2020 West El Camino Avenue, Suite 700
                    4 Sacramento, California 95833
                      Telephone: 916.564.5400
                    5 Facsimile: 916.564.5444

                    6 Attorneys for Defendants ANDERSON FIRE
                      PROTECTION DISTRICT and FIRE CHIEF
                    7 STEVE LOWE

                    8

                    9
                   10                                     UNITED STATES DISTRICT COURT

                   11                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                   12

                   13 JAMES I. MCMILLAN,                                   Case No. 2:20-cv-00564-JAM-EFB

                   14                       Plaintiff,                     DEFENDANTS ANDERSON FIRE
                                                                           PROTECTION DISTRICT AND FIRE
                   15             vs.                                      CHIEF STEVE LOWE’S NOTICE OF
                                                                           MOTION AND MOTION TO DISMISS
                   16 COUNTY OF SHASTA, a public entity;                   PLAINTIFF’S FIRST AMENDED
                      CITY OF ANDERSON, a public entity;                   COMPLAINT PURSUANT TO FEDERAL
                   17 ANDERSON FIRE PROTECTION                             RULE OF CIVIL PROCEDURE 12(b)(6)
                      DISTRICT, a public entity; FIRE CHIEF
                   18 STEVE LOWE in his official and individual            Date:   September 15, 2020
                      capacity; ANDERSON POLICE OFFICER                    Time:   1:30 p.m.
                   19 KAMERON LEE in his official and individual           Crtrm.: 6
                      capacity; SHASTA COUNTY SHERRIFF-
                   20 CORONER THOMAS M. BOSENKO RET.,                      Judge:   Hon. John A. Mendez, Crtrm. 6
                      in his individual and official capacities;
                   21 COUNTY JAIL CAPTAIN DAVE KENT, in                    Trial Date:         None Set
                      his individual and official capacity;
                   22 CALIFORNIA FORENSIC MEDICAL
                      GROUP, INC., A California Corporation;
                   23 JAIL NURSE DOES 1; JAIL NURSE DOE 2,
                      AND DOES 3-20, individually, jointly, and
                   24 severally,

                   25                       Defendants.

                   26

                   27 / / /

                   28 / / /
LEWIS                   4823-3738-3875.1                               1
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 2 of 13


                    1            TO THE HONORABLE JOHN A. MENDEZ, JUDGE, AND TO ALL PARTIES

                    2 AND ATTORNEYS OF RECORD:

                    3            PLEASE TAKE NOTICE that defendants, FIRE CHIEF STEVE LOWE and

                    4 ANDERSON FIRE PROTECTION DISTRICT on September 15, 2020 at 1:30 p.m. in Courtroom

                    5 6 of the United States District Court, Eastern District of California, 501 I Street, Sacramento,

                    6 California 95814 will and hereby do move this court for an order dismissing all claims against

                    7 them without leave to amend for failure to state a claim upon which relief may be granted pursuant

                    8 to Federal Rule of Civil Procedure 12(b)(6). This Motion is made following the conference of

                    9 counsel pursuant to the Court’s standing order. Counsel met and conferred via written
                   10 correspondence on July 16, 2020. Counsel spoke telephonically with Plaintiff on July 20, 2020.

                   11 Counsel and Plaintiff were unable to resolve their differences of the merits as to the instant

                   12 Motion. This Motion will be based on this Notice, on the attached Memorandum of Points and

                   13 Authorities in support of the motion, and/or any Judicial Notice requested herein, and such other

                   14 and further evidence that may be introduced at the Hearing of this Motion.

                   15

                   16 DATED: July 20, 2020                        LEWIS BRISBOIS BISGAARD & SMITH LLP

                   17

                   18
                                                                  By:          /s/ Ryan J. Matthews
                   19                                                   JOSEPH A. SALAZAR, JR.
                                                                        RYAN MATTHEWS
                   20                                                   Attorneys for Defendants ANDERSON FIRE
                                                                        PROTECTION DISTRICT and FIRE CHIEF
                   21
                                                                        STEVE LOWE
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS                   4823-3738-3875.1                                 2
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 3 of 13


                    1                       MEMORANDUM OF POINTS AND AUTHORITIES

                    2 I.       INTRODUCTION

                    3          Defendants FIRE CHIEF STEVE LOWE and ANDERSON FIRE PROTECTION

                    4 DISTRICT (collectively “Chief Lowe”) submit this Memorandum in support of their Motion to

                    5 Dismiss Plaintiff’s First Amended Complaint pursuant to Federal Rule of Civil Procedure

                    6 12(b)(6). Plaintiff’s First Amended Complaint is replete with histrionic outrage at his alleged

                    7 mistreatment by police. However, the actions actually taken by Chief Lowe are straightforward,

                    8 and the allegations against him end prior to any allegedly unlawful actions by the City of

                    9 Anderson police officers.
                   10          Ultimately, the ordeal Plaintiff complains of was the result of his own belligerence. Chief

                   11 Lowe cited Plaintiff for violations of Health & Safety Code section 42400.2(c) and Penal Code

                   12 section 146(A)(1). Plaintiff refused to either sign the citation or provide identification upon

                   13 request. As a result, police officers arrested him pursuant to Penal Code 853.6(i), which squarely

                   14 addresses the lawful procedure used.

                   15          With respect to the claims against Chief Lowe and the Anderson Fire Protection District,

                   16 two questions arise. The first is whether citing Plaintiff for his purported violations of the Health

                   17 and Safety Code and the Penal Code amounts to a violation of Plaintiff’s constitutional rights. The

                   18 second is whether Chief Lowe was an integral participant in Plaintiff’s arrest and transportation to

                   19 jail. As discussed below, based on the allegations in Plaintiff’s First Amended Complaint, the
                   20 answer to both questions is unequivocally no.1 As such, Chief Lowe respectfully requests that the

                   21 Court dismiss all of Plaintiff’s claims against Fire Chief Steve Lowe and the Anderson Fire

                   22 Protection District pursuant to Federal Rule of Civil Procedure 12(b)(6).

                   23 II.      STATEMENT OF PLAINTIFF’S ALLEGATIONS AS TO CHIEF LOWE

                   24          Plaintiff’s First Amended Complaint comprises allegations of a lengthy ordeal, beginning

                   25
                      1
                        Defendants note that in this type of case, questions of Qualified Immunity would typically arise.
                   26 However, as Anderson Fire Protection District and Chief Lowe did not violate Plaintiff’s

                   27 constitutional rights, an examination of the second prong of the Qualified Immunity test—whether
                      the violated right was clearly established—is unnecessary under these facts.
                   28
LEWIS                 4823-3738-3875.1                                   3
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 4 of 13


                    1 at his home and continuing through a purportedly harrowing night in jail. Notable for purposes of

                    2 this Motion, however, is the limited role played by Chief Lowe and the Anderson firefighters.

                    3 Their role in Plaintiff’s story is as follows. Firefighters arrived at Plaintiff’s home after receiving a

                    4 call about a fire at the property. (First Amended Complaint (“FAC”), par. 6.) The firefighters

                    5 “demanded” to inspect the backyard, and Plaintiff acceded to that request. (FAC, par. 6.) There is

                    6 no allegation that the search of the backyard was unlawful.

                    7 Shortly after the search, Chief Lowe arrived, and asked Plaintiff to provide his name, age, and

                    8 driver’s license. (FAC, par. 8.) Plaintiff refused to provide his driver’s license, and stated that he

                    9 was not required to because he was not operating a vehicle. (FAC, par. 9.) By that point, Anderson
                   10 police, including Officer Kameron Lee, had arrived. Officer Kameron Lee verified Plaintiff’s

                   11 address. (FAC, par. 10.) Once Chief Lowe had Plaintiff’s information, he prepared a citation for

                   12 violation of Health & Safety Code section 42400.2(c) and Penal Code section 148(A)(1). (FAC,

                   13 par. 11.) Plaintiff refused to sign the Notice to Appear. (FAC, par. 11.) Following Plaintiff’s

                   14 refusal to sign the Notice to Appear, Officer Kameron Lee placed Plaintiff under arrest. (FAC, par.

                   15 12.)

                   16            There are no further factual allegations regarding any purported misconduct on behalf of

                   17 Chief Lowe or any member of the Anderson Fire Protection District. Plaintiff does not allege that

                   18 Chief Lowe participated in arresting, handcuffing, or searching him. (FAC, par. 12.) Plaintiff does

                   19 not allege that Chief Lowe participated in escorting him to the police cruiser, in getting Plaintiff
                   20 into the police cruiser, or in transporting Plaintiff in the police cruiser. (FAC, par. 13-16.) While

                   21 Plaintiff alleges that Officer Kameron Lee “chitchatt[ed]” with Chief Lowe, there is no factual

                   22 allegation that Chief Lowe in any way influenced or participated in Officer Kameron Lee’s alleged

                   23 treatment of Plaintiff. (FAC, par. 16.)

                   24 III.       LEGAL STANDARD ON MOTIONS TO DISMISS

                   25             A motion to dismiss tests the legal sufficiency of the claim stated in the complaint. Fed. R.

                   26    Civ. P. 12(b)(6). While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

                   27    detailed factual allegations, a plaintiff's obligation to provide the “grounds” of his “entitlement to

                   28     relief”' requires more than labels and conclusions, and a formulaic recitation of the elements of
LEWIS                   4823-3738-3875.1                                  4
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 5 of 13


                    1              cause of action will not do. Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

                    2          A court “will dismiss any claim that, even when construed in the light most favorable to

                    3 plaintiff, fails to plead sufficiently all required elements of a cause of action.” Student Loan

                    4 Marketing Ass’n v. Hanes, 181 F.R.D. 629, 634 (S.D. Cal. 1998). “[A] complaint . . . must contain

                    5 either direct or inferential allegations respecting all the material elements necessary to sustain

                    6 recovery under some viable legal theory.” Twombly, 550 U.S. at 562.

                    7          In Ashcroft v. Iqbal, 129 S. Ct.1937, 1949 (2009), the United States Supreme Court held:

                    8 “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

                    9 true, to ‘state a claim to relief that is plausible on its face.’” “A claim has facial plausibility when
                   10 the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                   11 defendant is liable for the misconduct alleged. . . . The plausibility standard is not akin to a

                   12 ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                   13 unlawfully.” Id. “In sum, for a complaint to survive a motion to dismiss, the non-conclusory

                   14 ‘factual content,’ and reasonable inferences from that content, must be plausibly suggestive of a

                   15 claim entitling the plaintiff to relief.” Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir.

                   16 2009).

                   17          A court takes judicial notice of facts not subject to reasonable dispute in ruling on a motion

                   18 to dismiss. Emrich v. Touche Ross & Co., 846 F.2d 1190 (9th Cir. 1988). Fed. R. Evid. 201

                   19 provides for judicial notice of facts that are: “(1) generally known with the territorial jurisdiction
                   20 of the trial court or (2) capable of accurate and ready determination by resort to sources whose

                   21 accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). The court can also take judicial

                   22 notice of matters of public record, such as pleadings in another action and records and reports of

                   23 administrative bodies. Emrich, 846 F.2d at p. 1190.

                   24 IV.      LEGAL ARGUMENT

                   25          Plaintiff complains of two separate instances of misconduct which he attributed to Chief

                   26 Lowe and the Anderson Fire Protection District. The first is an allegedly improper search in

                   27 violation of his Fourth Amendment right to be free from unreasonable searches and seizures.

                   28 (FAC, par. 45.) The second is his treatment by Officer Kameron Lee in the police cruiser
LEWIS                 4823-3738-3875.1                                5
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 6 of 13


                    1 following his arrest. (FAC, par. 48, 51.) As discussed below, neither course of conduct provides a

                    2 basis for liability against Chief Lowe or the Anderson Fire Protection District.

                    3          A.      Officer Kameron Lee’s Search of Plaintiff’s Person Following Plaintiff’s Arrest

                    4                  Was Not Unlawful

                    5          Plaintiff’s First Claim for Relief is predicated on the allegedly illegal search of Plaintiff’s

                    6 person conducted by Officer Kameron Lee immediately after Plaintiff’s arrest. The sequence of

                    7 events is clear in the First Amended Complaint. Plaintiff was arrested following his refusal to sign

                    8 the Notice to Appear. (FAC, par. 11, 12.) Following Officer Kameron Lee placing Plaintiff under

                    9 arrest and handcuffing him, Officer Kameron Lee searched Plaintiff’s person for his wallet—the
                   10 search which Plaintiff claims to be unlawful.

                   11          Plaintiff’s claim that a search incident to arrest is unlawful is directly contradicted by well-

                   12 settled law from the United States Supreme Court. In United States v. Robinson, the Court made it

                   13 clear that searches incident to arrest were not only an exception to the warrant requirement, they

                   14 were reasonable under the Fourth Amendment. The Robinson Court opined as follows:

                   15                           “It is well settled that a search incident to a lawful arrest is
                                       a traditional exception to the warrant requirement of the Fourth
                   16                  Amendment. This general exception has historically been
                                       formulated into two distinct propositions. The first is that a search
                   17                  may be made of the person of the arrestee by virtue of the lawful
                                       arrest. The second is that a search may be made of the area within
                   18                  the control of the arrestee.”

                   19 United States v. Robinson, 414 U.S. 218, 224 (1973).2
                   20          This is not a difficult question regarding the scope of Officer Kameron Lee’s search

                   21 incident to arrest. Officer Lee searched Plaintiff’s person, and found his wallet. That is the extent

                   22 of the facts in play. Plainly, under well-settled law taught in each and every Criminal Procedure

                   23 class in law schools across the country, this search was lawful, assuming that the underlying

                   24 request was lawful. Id. In the presence of that well-settled law, then, Plaintiff’s only recourse is to

                   25
                      2
                        Defendant notes that this is not the first fundamentally incorrect proposition of law made by
                   26 Plaintiff, both during the incident itself and in this brief. As a licensed attorney, Plaintiff should be

                   27 held to a presumption of having at least the basic legal knowledge required of a first-year law
                      student. (See Defendants’ Request for Judicial Notice.)
                   28
LEWIS                 4823-3738-3875.1                                     6
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 7 of 13


                    1 argue that his arrest was unlawful.

                    2            The assumption that the underlying arrest was lawful is justified based on the lack of

                    3 allegations to the contrary in the First Amended Complaint. Plaintiff’s only attempt to attack the

                    4 validity of his citation for code violations is a conclusory allegation that “Fire Chief Lowe falsely

                    5 charged McMillan without probable cause with violations of 42400.2(c)HS and 148PC(1).” (FAC,

                    6 par. 11 (incorrect citation format in original).) Such a bare legal conclusion is insufficient to

                    7 support a 1983 claim for unlawful arrest—an assertion supported by the fact that Plaintiff does not

                    8 actually allege that his arrest was unlawful. See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

                    9            What followed once Chief Lowe issued the citation to Plaintiff—i.e., Plaintiff’s refusal to
                   10 sign his Notice to Appear—was entirely the result of Plaintiff’s own belligerence. Chief Lowe

                   11 cited Plaintiff for a violation of Health & Safety Code 42400.2, which is defined as a

                   12 misdemeanor. (Cal. Health & Saf. 42400.2; FAC, par. 11.) When an individual is cited for a

                   13 misdemeanor, absent specified circumstances, that individual is to be released on their own

                   14 recognizance. (Cal. Pen. Code 853.6(a).) When those specified circumstances—which include an

                   15 individual refusing to sign a Notice to Appear—occur, however, the individual may be

                   16 immediately arrested and booked. (Cal.Pen.Code 853.6(i)(8).) The reasoning behind such a rule is

                   17 sound. Signing a Notice to Appear is not an admission of guilt. Refusing to do so is effectively

                   18 refusing to agree to appear in court in response to a citation. Once Plaintiff refused to sign, as he

                   19 freely admits, Officer Kameron Lee was fully within his authority to arrest Plaintiff. In short,
                   20 Plantiff’s behavior renders Officer Lee’s arrest lawful.

                   21            Once it is established that Plaintiff has pled no facts to dispute his lawful arrest, it is plain

                   22 that the subsequent search incident to his arrest was lawful as well. United States v. Robinson, 414

                   23 U.S. 218, 224 (1973). As such, that search cannot serve as a basis for liability for Chief Lowe or

                   24 Anderson Fire Protection District, and that Claim for Relief may be dismissed as to the moving

                   25 Defendants.

                   26            B.        Chief Lowe and the Anderson Fire Protection District Did Not Participate—

                   27                      Integrally or Otherwise—in Plaintiff’s Alleged Mistreatment at the Hands of Police

                   28            Plaintiff’ second and final Claim for Relief against Chief Lowe and the Anderson Fire
LEWIS                   4823-3738-3875.1                                   7
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 8 of 13


                    1 Protection District pertains to his alleged “torture” at the hands of Officer Kameron Lee in the

                    2 police cruiser. Plaintiff’s sole legal basis for bringing this claim against these moving Defendants

                    3 appears to be that Chief Lowe was an “integral participant” in this case under the rule articulated

                    4 in Boyd v. Benton County. (FAC, par. 45, fn. 2; Boyd v. Benton County, 374 F.3d 773 (9th

                    5 Cir.2004) (no pincite in Plaintiff’s original citation).)

                    6            Plaintiff makes no effort to articulate how Chief Lowe—a fireman—could reasonably be

                    7 characterized as an “integral participant” in alleged misconduct by a police officer. Instead,

                    8 Plaintiff simply offers a legal conclusion—that Chief Lowe was an “integral participant” who was

                    9 “colluding” with Officer Kameron Lee. No factual allegations in Plaintiff’s First Amended
                   10 Complaint substantiate this conclusion, and likely with good reason.

                   11            As articulated in the Boyd case, the Court requires “integral participation by each officer as

                   12 a predicate to liability.” Boyd v. Benton County, 374 F.3d 773, 780 (9th Cir. 2004). It is clear from

                   13 Boyd, however, that the “integral participation” must be as part of the unlawful conduct itself—in

                   14 this case, the “torture” alleged by Plaintiff. (Id; FAC, par. 48, 51.) The rule explicitly precludes

                   15 attaching liability to “a mere bystander who had no role in the unlawful conduct.” Boyd, 374 F.3d

                   16 at 780.

                   17            There can be little argument that Chief Lowe played a role in Plaintiff’s arrest. He and his

                   18 subordinates cited Plaintiff for the Health & Safety Code misdemeanor, for which, following his

                   19 refusal to engage in due process of law, Plaintiff was arrested by Officer Kameron Lee. However,
                   20 it is clear from Plaintiff’s First Amended Complaint, and the absence of any allegation involving

                   21 Chief Lowe, that neither Chief Lowe nor any member of the Anderson Fire Protection District

                   22 participated—integrally or otherwise—in Plaintiff’s detention. However he was treated after he

                   23 was handcuffed, neither Chief Lowe nor any other firefighter had any hand in it.

                   24            This scenario is nearly self distinguishing from the Boyd facts. In Boyd, the Ninth Circuit

                   25 held that armed police officers witnessing what amounted to unlawful use of a flash bang device,

                   26 providing backup to the searching officer, were “integral participants” in the unlawful search. Id.

                   27 There were multiple facts in Boyd leading to that conclusion. The Court explained as follows:

                   28                      “First, [citations omitted] the officers in this case stood armed
LEWIS                   4823-3738-3875.1                                       8
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 9 of 13


                    1                  behind Ellison while he reached into the doorway and deployed the
                                       flash-bang. Second, the use of the flash-bang was part of the search
                    2                  operation in which every officer participated in some meaningful
                                       way. Third, every officer was aware of the decision to use the
                    3                  flash-bang, did not object to it, and participated in the search
                                       operation knowing the flash-bang was to be deployed. Therefore,
                    4                  under the integral participation analysis adopted in Chuman, each
                                       defendant may be held liable for the Fourth Amendment violation
                    5                  outlined above.”

                    6                  Boyd, 374 F.3d at 780.

                    7          The facts here are entirely different. Chief Lowe did not enter this scenario planning to aid

                    8 and abet the alleged police misconduct. He came from an entirely different agency, seeking only

                    9 to ensure fire safety. From the moment Plaintiff was arrested for refusing to engage in due
                   10 process, the matter changed from one of fire protection to one of law and order. At that point,

                   11 Anderson Police were in control, and Chief Lowe was a “mere bystander,” as described by the

                   12 Boyd Court. Id.

                   13          To impose liability on a firefighter present at the scene of alleged misconduct would open

                   14 up a veritable Pandora’s box. Chief Lowe and the other firefighters there played no role in

                   15 Plaintiff’s arrest or his subsequent treatment. Had paramedics been on the scene, would they have

                   16 been liable as well? Plaintiff essentially asks this Court to impose a duty to intervene on any

                   17 present public employee during any police arrest. The law simply does not impose such a duty nor

                   18 should it ask one first responder to second guess another from a different discipline. As such, and

                   19 consistent with the rule articulated in Boyd, Plaintiff’s allegations relating to the Anderson Police
                   20 conduct following Plaintiff’s arrest do not give rise to any cause of action against Chief Lowe or

                   21 the Anderson Fire Protection District, and all Plaintiff’s claims against these moving Defendants

                   22 based on such conduct should be dismissed.

                   23 V.       PLAINTIFF’S MONELL CLAIMS FAIL BECAUSE NO ANDERSON FIRE

                   24          PROTECTION DISTRICT EMPLOYEE VIOLATED HIS CONSTITUTIONAL RIGHTS

                   25          As established above, the allegations in Plaintiff’s First Amended Complaint fail to state a

                   26 cause of action for violation of Plaintiff’s constitutional rights against Chief Lowe or Anderson

                   27 Fire Protection District. As such, his Monell claim must fail as well, since absent actual violation

                   28 of civil rights, Plaintiff has no standing to bring a Monell claim.
LEWIS                 4823-3738-3875.1                                     9
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 10 of 13


                    1          Even setting aside the standing issue, however, Plaintiff’s Monell claims fail as against

                    2 Anderson Fire Protection District. Monell holds that a public agency may be liable for claims

                    3 based on deprivation of rights based on inadequate policies or customs. Each of the policies

                    4 alleged by Plaintiff fail to establish any basis for liability.

                    5          A.      Plaintiff’s First Alleged Policy Regarding Arrest of Individuals Who Refuse to

                    6                  Produce Identification Misstates the Facts and is Not a Policy of Anderson Fire

                    7                  Protection District

                    8          Plaintiff’s first alleged policy which underpins his Monell claim against Anderson Fire

                    9 Protection District is stated as follows: “The policy, custom, or practice of placing persons who
                   10 refuse to produce identification under arrest, with the intention of searching such person’ bodies,

                   11 papers, and effects for such identification, without a warrant, and in the absence of exigent

                   12 circumstances, or knowingly aiding and abetting the same.” (FAC, par. 61(a).

                   13          As a threshold matter, Plaintiff offers no factual evidence that this represents an actual

                   14 policy or custom of the Anderson Fire Protection District. It is a singular anecdote, with an

                   15 unsupported presumption of intent. Beyond that, it misrepresents the anecdote it relies on. Plaintiff

                   16 was arrested for refusing to sign a Notice to Appear when he was issued a citation. Arresting

                   17 individuals who display such ill-considered recalcitrance is not a policy of the Anderson Fire

                   18 Protection District. Rather, it is black-letter law taken from the California Penal Code. See Cal.

                   19 Pen. Code 853.6(i)(8). To suggest that allowing police to follow the California Penal Code
                   20 represents an unconstitutional “policy or custom” is legally untenable. As such, this alleged

                   21 “policy”—which, to reiterate, is not an Anderson Fire Protection District policy at all—cannot be

                   22 a basis for 1983 liability.

                   23          B.      There Are No Allegations Establishing a Plausible Anderson Fire Protection

                   24                  District Policy of Torturing Suspected Code Violators into Signing Notices to

                   25                  Appear

                   26          Plaintiff’s second and final alleged Anderson Fire Protection District policy through which

                   27 he seeks to establish Monell liability is beyond farfetched. Plaintiff alleges that it is the policy and

                   28 custom of the Anderson Fire Protection District to literally torture violators of the Health and
LEWIS                 4823-3738-3875.1                                10
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 11 of 13


                    1 Safety Code. And, further, to torture them not in an effort to get them to confess to such violations

                    2 like a Fire Marshall Jack Bauer, but to get them to agree to appear in court and engage in due

                    3 process.

                    4          Plaintiff, naturally, has no facts to suggest that this is actually District policy. Rather, he

                    5 relies on allegations of police misconduct which, as discussed above, no employee of the

                    6 Anderson Fire Protection District is alleged to have taken any part in. The bare legal conclusion

                    7 contained in Paragraph 61(b) is insufficient to establish a legitimate policy—particularly where the

                    8 implementation of that policy had nothing to do with the District. As such, this purported “policy”

                    9 cannot establish Monell liability on the part of the District.
                   10          C.      The Remaining Alleged Policies Do Not Relate to Anderson Fire Protection

                   11                  District Conduct

                   12          The remaining two alleged unconstitutional policies contained in Paragraphs 61(c) and (d)

                   13 of Plaintiff’s First Amended Complaint concern Plaintiff’s alleged mistreatment in the Shasta

                   14 County Jail. Plaintiff does not allege that the Anderson Fire Protection District played any role in

                   15 that portion of the episode. As such, they cannot establish Monell liability on the part of the

                   16 District or Chief Lowe.

                   17 VI.      PLAINTIFF’S PENDANT STATE LAW CLAIMS FAIL AS WELL

                   18          Having failed to establish any unlawful conduct, Plaintiff also alleges multiple violations

                   19 of state law. These claims fail as well. The first is for Elder Abuse. There is a litany of Elder
                   20 Abuse statutes in California. Plaintiff fails to specify any. Plaintiff’s second state law claim

                   21 against the moving Defendants is that Chief Lowe effectuated a false arrest. These claims fail

                   22 because they are based on the same mistaken assumption as the constitutional claims—that Chief

                   23 Lowe and the Anderson Fire Protection District acted unlawfully. As discussed above, they did

                   24 not. There are no allegations that Chief Lowe took part in any of the purportedly abusive conduct,

                   25 thus rendering the Elder Abuse claim subject to dismissal. Additionally, as laid out earlier, there

                   26 are no allegations that suggest that Plaintiff’s arrest was unlawful, or, as the state law claim posits,

                   27 false. Put simply, none of the allegations in Plaintiff’s First Amended Complaint state any

                   28 plausible claim for relief. As such, the pendant state law claims—along with all others—may be
LEWIS                 4823-3738-3875.1                                  11
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 12 of 13


                    1 dismissed as against these moving Defendants.

                    2 VII.       CONCLUSION

                    3            For the reasons set forth above, Chief Lowe and the Anderson Fire Protection District

                    4 respectfully request that the Court dismiss all of Plaintiff’s claims against them with prejudice.

                    5

                    6 DATED: July 20, 2020                         LEWIS BRISBOIS BISGAARD & SMITH LLP

                    7

                    8
                                                                   By:          /s/ Ryan J. Matthews
                    9                                                    JOSEPH A. SALAZAR JR.
                                                                         RYAN J. MATTHEWS
                   10                                                    Attorneys for Defendants ANDERSON FIRE
                                                                         PROTECTION DISTRICT and FIRE CHIEF
                   11
                                                                         STEVE LOWE
                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS                   4823-3738-3875.1                                 12
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14 Filed 07/20/20 Page 13 of 13


                    1                              FEDERAL COURT PROOF OF SERVICE
                                                   James I. McMillan v. County of Shasta, et al.
                    2                                  Case No. 2:20-cv-00564-JAM-EFB

                    3 STATE OF CALIFORNIA, COUNTY OF SACRAMENTO

                    4        At the time of service, I was over 18 years of age and not a party to the action. My
                      business address is 2020 West El Camino Avenue, Suite 700, Sacramento, CA 95833. I am
                    5 employed in the office of a member of the bar of this Court at whose direction the service was
                      made.
                    6
                             On July 20, 2020, I served the following document(s):
                    7
                             - DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF
                    8            STEVE LOWE’S NOTICE OF MOTION AND MOTION TO DISMISS
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE
                    9            OF CIVIL PROCEDURE 12(B)(6)
                   10         I served the documents on the following persons at the following addresses (including fax
                        numbers and e-mail addresses, if applicable):
                   11
                      James I. McMillan                                      In Propria Persona
                   12 4955 Via Lapiz
                      San Diego, CA 92122                                    Tel.: 858-646-0069
                   13                                                        Direct: 858-412-0058
                                                                             Fax: 206-600-4582
                   14                                                        Email: jimcmillan@netscape.net
                   15            The documents were served by the following means:
                   16           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                                 documents with the Clerk of the Court using the CM/ECF system, which sent notification
                   17            of that filing to the persons listed above.
                   18           I declare under penalty of perjury under the laws of the United States of America and the
                        State of California that the foregoing is true and correct.
                   19
                                 Executed on July 20, 2020, at Sacramento, California.
                   20

                   21
                                                                                 /s/ Alicia Rios
                   22                                                     Alicia Rios
                   23

                   24

                   25

                   26

                   27

                   28
LEWIS                   4823-3738-3875.1                                 1
BRISBOIS                DEFENDANTS ANDERSON FIRE PROTECTION DISTRICT AND FIRE CHIEF STEVE LOWE’S MOTION TO
BISGAARD
& SMITH LLP                DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
ATTORNEYS AT LAW                                          PROCEDURE 12(b)(6)
